Exhibit 10.3

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
February 20, 2018, is made by and between TREEHOUSE FOODS, INC., a Delaware
corporation (the “Company”), and Matthew Foulston (the “Executive”).

WITNESSETH:

WHEREAS, Executive possesses the skills and experience necessary to serve as the
Company’s Chief Financial Officer and as a member of its management team; and

WHEREAS, in light of these skills and experience, the Company desires to secure
the services of Executive, and is willing to enter into this Agreement embodying
the terms of the employment of Executive by the Company;

WHEREAS, Executive is party to an Employment Agreement with the Company dated
November 2, 2016, as amended (the “Prior Agreement”);

WHEREAS, it is desirable to amend and restate the Prior Agreement;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and Executive hereby agree as follows:

1.    Employment. Upon the terms and subject to the conditions of this Agreement
and, unless earlier terminated as provided in Section 6, the Company hereby
employs Executive and Executive hereby accepts employment by the Company for the
period commencing on the date hereof (the “Commencement Date”) and ending on the
first (1st) anniversary of the Commencement Date; provided, however, that the
term of this Agreement shall automatically be extended for one (1) additional
year on each subsequent anniversary of the Commencement Date unless not less
than ninety (90) days prior to such anniversary date, either party shall give
the other written notice that he or it does not want the term to extend as of
such anniversary date. The period during which Executive is employed pursuant to
this Agreement shall be referred to herein as the “Employment Period.”

2.    Position and Duties. During the Employment Period, Executive shall serve
as the Executive Vice President and Chief Financial Officer of the Company and
in such other position or positions with the Company and its majority-owned
subsidiaries consistent with the foregoing position as the Board of Directors of
the Company (the “Board”) may specify or the Company and Executive may mutually
agree upon from time to time. During the Employment Period, Executive shall have
the duties, responsibilities and obligations customarily assigned to individuals
at comparable publicly-traded companies serving in the position or positions in
which Executive serves hereunder. Executive shall devote substantially all of
his business time to the services required of him hereunder, except for vacation
time and reasonable periods of absence due to sickness, personal injury or other
disability, and shall perform such services to the best of his abilities.
Subject to the provisions of Section 7, nothing herein shall preclude Executive
from (i) engaging in charitable activities and community affairs, (ii) managing
his personal investments and affairs, or (iii) serving on the board of directors
or other governing body of any corporate or other business entity, so long as
such service is not in violation of the covenants contained in Section 7 or the
governance principles established for the Company by the Board, as in effect
from time to time; provided that in no event may such activities, either
individually or in the aggregate, materially interfere with the proper
performance of Executive’s duties and responsibilities hereunder.



--------------------------------------------------------------------------------

3.    Place of Performance. The Company has its headquarters office in the
Chicago, Illinois metropolitan area (currently, Oak Brook, Illinois) at which
Executive shall have his principal office. Executive shall also have an office,
and perform services at, the Company’s offices in Green Bay, Wisconsin, on such
basis as Executive deems necessary or appropriate for the performance of his
duties.

4.    Compensation.

(a)    Base Salary. During the Employment Period, the Company shall pay
Executive a base salary at the annual rate of $570,000. The Board shall review
Executive’s base salary no less frequently than annually and may increase such
base salary in its discretion. The amount of annual base salary payable under
this Section 4(a) shall be reduced, however, to the extent Executive elects to
defer such salary under the terms of any deferred compensation or savings plan
or arrangement maintained or established by the Company or any of its
subsidiaries. Executive’s annual base salary payable hereunder, including any
increased annual base salary, without reduction for any amounts deferred as
described above, is referred to herein as “Base Salary” . The Company shall pay
Executive the portion of his Base Salary not deferred in accordance with its
standard payroll practices as in effect from time to time, but no less
frequently than in equal monthly installments.

(b)    Incentive Compensation. For each full calendar year during the Employment
Period, Executive shall be eligible to receive an annual incentive bonus from
the Company, with a target bonus opportunity of not less than ninety percent
(90%) of his Base Salary which will be payable, if at all, upon the achievement
by Executive and/or the Company of performance objectives to be established by
the Board in consultation with the Company’s Chief Executive Officer and
communicated to Executive during the first quarter of such year (the “Incentive
Compensation”). Without limiting the generality of the foregoing, the actual
amount payable to Executive in respect of the Incentive Compensation may be more
or less than the targeted opportunity (including zero) based on the actual
results against the pre-established performance objectives. Such Incentive
Compensation shall be paid at such time and in such manner as set forth in the
relevant underlying annual incentive compensation plan document, as in effect
from time to time.

 

2



--------------------------------------------------------------------------------

5.    Benefits, Perquisites and Expenses.

(a)    Benefits. During the Employment Period, Executive shall be eligible to
participate in:

(i)    each welfare benefit plan sponsored or maintained by the Company for its
executive officers, including, without limitation, each group life,
hospitalization, medical, dental, health, accident or disability insurance or
similar plan or program of the Company; and

(ii)    each pension, profit sharing, retirement, deferred compensation or
savings plan sponsored or maintained by the Company for its executive officers,

in each case, whether now existing or established hereafter, in accordance with
the generally applicable provisions thereof, as the same may be amended from
time to time. Nothing contained herein shall be construed to limit the Company’s
ability to amend, suspend, or terminate any employee benefit plan or policy at
any time and for any reason without providing Executive notice, and the right to
do so is expressly reserved.

(b)    Perquisites. During the Employment Period, Executive shall be entitled to
receive such perquisites as are generally provided to other executive officers
of the Company in accordance with the then current policies, practices and
underlying program of the Company.

(c)    Business Expenses. During the Employment Period, the Company shall pay or
reimburse Executive for all reasonable expenses incurred or paid by Executive in
the performance of Executive’s duties hereunder, upon presentation of expense
statements or vouchers and such other information as the Company may require and
payable or reimbursable in accordance with the generally applicable policies and
procedures of the Company.

(d)    Indemnification. The Company agrees that if Executive is made a party, or
is threatened to be made a party, to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that he is or was a director, officer or employee of the Company or any
subsidiary or affiliate thereof, or is or was serving at the request of the
Company as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including,
in each case, service with respect to employee benefit plans, whether or not the
basis of such Proceeding is Executive’s alleged action in an official capacity
while serving as a director, officer, member, employee or agent, Executive shall
be indemnified and held harmless by the Company to the fullest extent legally
permitted or authorized by the Company’s certificate of incorporation or by-laws
or resolutions of the Board or, if greater, by the laws of the State of
Delaware, against all cost, expense, liability and loss (including, without
limitation, attorney’s fees, judgments, fines or penalties and amounts paid or
to be paid in settlement) reasonably incurred or suffered by Executive in
connection therewith, and such indemnification shall continue as to Executive
even if he has ceased to be a director, officer, member, employee or agent of
the Company or other entity and shall inure to the benefit of Executive’s heirs,
executors and administrators. If Executive serves as a director, officer,
member, partner, employee or agent of another corporation, partnership, joint
venture, limited liability company, trust or other enterprise (including, in
each case, service with respect to employee benefit plans) which is a subsidiary
or affiliate of the Company, it shall be presumed for purposes of this
Section 5(d) that Executive serves or served in such capacity at the request of
the Company. The Company shall advance to Executive all reasonable costs and
expenses incurred by him in connection with a Proceeding within thirty (30) days
after receipt by the Company of a written request for such advance. Such request
shall include an undertaking by Executive to repay the amount of such advance,
if it shall ultimately be determined that he is not entitled to be indemnified
against such costs and expenses. The Company agrees to continue and maintain a
directors’ and officers’ liability insurance policy covering Executive to the
extent the Company provides such coverage for its other executive officers or
directors.

 

3



--------------------------------------------------------------------------------

6.    Termination of Employment.

(a)    Early Termination of the Employment Period. Notwithstanding Section 1,
the Employment Period shall end upon the earliest to occur of:

(i)    a termination of Executive’s employment on account of Executive’s death;

(ii)    a Termination due to Disability;

(iii)    a Termination for Cause;

(iv)    a Termination Without Cause;

(v)    a Termination for Good Reason;

(vi)    a Termination due to Retirement; or

(vii)    a Voluntary Termination.

(b)    Termination Due to Death or Disability. In the event that Executive’s
employment hereunder terminates due to his death or as a result of a Termination
due to Disability (as defined below), no termination benefits shall be payable
to or in respect of Executive except as provided in Section 6(e). For purposes
of this Agreement, “Termination due to Disability” means a termination of
Executive’s employment upon written notice from the Company because Executive
has been incapable, regardless of any reasonable accommodation by the Company,
of substantially fulfilling the positions, duties, responsibilities and
obligations set forth in this Agreement because of physical, mental or emotional
incapacity resulting from injury, sickness or disease for a period of more than:

(i)    four (4) consecutive months; or

(ii)    an aggregate of six (6) months in any twelve (12) month period.

 

4



--------------------------------------------------------------------------------

Any question as to the existence or extent of Executive’s disability upon which
Executive and the Company cannot agree shall be determined by a qualified,
independent physician jointly selected by the Company and Executive. If the
Company and Executive cannot agree on the physician to make the determination,
then the Company and Executive shall each select a physician and those
physicians shall jointly select a third physician, who shall make the
determination. The determination of any such physician shall be final and
conclusive for all purposes of this Agreement. Executive or his legal
representative or any adult member of his immediate family shall have the right
to present to such physician such information and arguments as to Executive’s
disability as he, she or they deem appropriate, including the opinion of
Executive’s personal physician.

(c)    Termination by the Company. The Company may terminate Executive’s
employment with the Company for Cause or without Cause. A “Termination Without
Cause” shall include the Company’s notice, pursuant to Section 1 above, of its
intent not to extend the term of this Agreement as of the next following
anniversary date of the Commencement Date. “Termination for Cause” means a
termination of Executive’s employment by the Company due to Cause. “Cause”
means:

(i)    Executive’s conviction of a felony or the entering by Executive of a plea
of nolo contendere to a felony charge;

(ii)    Executive’s gross neglect or willful and intentional gross misconduct in
the performance of, or willful, substantial and continual refusal by Executive
in breach of this Agreement to perform, the duties, responsibilities or
obligations assigned to Executive pursuant to the terms hereof;

(iii)    any material breach by Executive of Section 7 of this Agreement; or

(iv)    a material breach by Executive of the Code of Ethics applicable to the
Company’s employees, as in effect from time to time; provided, however, that no
act or omission shall constitute Cause for purposes of this Agreement unless the
Board provides Executive, within ninety (90) days of the Board learning of such
act or acts or failure or failures to act:

(A)    written notice of the intention to terminate him for Cause, which notice
states in detail clearly and fully the particular act or acts or failure or
failures to act that constitute the grounds on which the Board reasonably
believes in good faith constitutes Cause; and

(B)    an opportunity, within thirty (30) days following Executive’s receipt of
such notice, to meet in person with the Board to explain or defend the alleged
act or acts or failure or failures to act relied upon by the Board and, to the
extent such cure is possible, to cure such act or acts or failure or failures to
act. If such conduct is cured to the reasonable satisfaction of the Board, such
notice of termination shall be revoked. Further, no act or acts or failure or
failures to act shall be considered “willful” or “intentional” if taken in good
faith and Executive reasonably believed such act or acts or failure or failures
to act were in the best interests of the Company.

 

5



--------------------------------------------------------------------------------

(d)    Termination by Executive. Executive may terminate his employment with the
Company for Good Reason, for Retirement or in a Voluntary Termination. A
“Termination for Good Reason” by Executive means a termination of Executive’s
employment by Executive within ninety (90) days following:

(i)    a reduction in Executive’s annual Base Salary or target Incentive
Compensation opportunity;

(ii)    the failure to elect or reelect Executive to any of the positions
described in Section 2 above or the removal of him from any such position;

(iii)    a material reduction in Executive’s duties and responsibilities or the
assignment to Executive of duties and responsibilities which are materially
inconsistent with his duties or which materially impair Executive’s ability to
function in the position specified in Section 2;

(iv)    a material breach of any material provision of this Agreement by the
Company; or

(v)    the failure by the Company to obtain the assumption agreement referred to
in Section 8(b) of this Agreement prior to the effectiveness of any succession
referred to therein, unless the purchaser, successor or assignee referred to
therein is bound to perform this Agreement by operation of law.

Notwithstanding the foregoing, a termination shall not be treated as a
Termination for Good Reason:

(A)    if Executive shall have consented in writing to the occurrence of the
event giving rise to the claim of Termination for Good Reason; or

(B)    unless Executive shall have delivered a written notice to the Board
within sixty (60) days of the initial occurrence of one of such events stating
that he intends to terminate his employment for Good Reason and specifying the
factual basis for such termination, and such event, if capable of being cured,
shall not have been cured within thirty (30) days of the receipt of such notice.

A “Termination due to Retirement” means Executive’s voluntary termination of
employment after having:

(I)    completed at least five (5) years of service with the Company; and

 

6



--------------------------------------------------------------------------------

(II)    the sum of the Executive’s attained age and length of service with the
Company is at least 62 (or such lower number as the Board shall permit).

A “Voluntary Termination” shall mean a termination of employment by Executive
that is not a Termination for Good Reason, a Termination due to Retirement or a
Termination due to Disability, and which occurs on the ninetieth (90th) day
after Executive shall have given the Company written notice of his intent to
terminate his employment (or as of such later date as Executive shall specify in
such notice).

(e)    Payments and Benefits Upon Certain Terminations.

(i)    In the event of the termination of Executive’s employment for any reason
(including a Voluntary Termination), Executive shall be entitled to any Earned
Compensation (as defined below) owed to Executive but not yet paid and the
Vested Benefits (as defined below).

(ii)    Except as provided in Section 6(e)(iii), in the event the Employment
Period ends by reason of a Termination Without Cause or a Termination for Good
Reason, Executive shall receive the Basic Payment (as defined in subparagraph
(v)(A) of this paragraph (e) immediately below).

(iii)    In lieu of the Basic Payment, in the event the Employment Period ends
by reason of a Termination Without Cause or a Termination for Good Reason within
the 24 month period immediately following a Change of Control, Executive shall
receive the Special Payment (as defined in subparagraph (v)(E) of this paragraph
(e) immediately below).

(iv)    In the event of a Termination due to Disability, a Termination Without
Cause or a Termination for Good Reason, Executive shall be entitled to continued
participation expense in all medical, dental, hospitalization and life insurance
coverage in which he was participating on the Date of Termination until the
earlier of:

(A)    the last day of the second (2nd) full taxable year of Executive following
the Date of Termination (or, in the event Executive receives the Special
Payment, the last day of the third (3rd) full taxable year of Executive
following the Date of Termination);

(B)    Executive’s death (provided that benefits provided to Executive’s spouse
and dependents shall not terminate upon Executive’s death); or

(C)    the date, or dates, he receives equivalent coverage and benefits under
the plans and programs of a subsequent employer (such coverages and benefits to
be determined on a coverage-by-coverage, or benefit-by-benefit basis).

 

7



--------------------------------------------------------------------------------

If the Executive’s coverage terminates due to something other than Clauses (A),
(B) or (C) above, the Company shall provide Executive with a lump sum payment
equal to the number of remaining months of coverage to which he is entitled
times an amount equal to the then applicable premium for the relevant benefit
plan in which Executive participated. Such lump sum amount will be paid during
the second month (2nd) following the month in which such coverage expires.

Notwithstanding the foregoing, if the benefits provided under this
Section 6(e)(iv) would violate the nondiscrimination rules under Section 105(h)
of the Internal Revenue Code of 1986, as amended (the “Code”) and the related
regulations and guidance promulgated thereunder, or result in the imposition of
penalties under Section 105(h) of the Code, the parties agree to reform this
Section 6(e)(iv) in a manner as is necessary to comply with Section 105(h) of
the Code and the related regulations and guidance promulgated thereunder.

(v)    Certain Definitions. For purposes of this Section 6, capitalized terms
have the following meanings.

(A)    “Basic Payment” means an amount equal to:

(I)    two (2) times the annual Base Salary that is currently payable to
Executive immediately prior to the end of the Employment Period (or in the event
a reduction in Base Salary is the basis for a Termination for Good Reason, then
the Base Salary in effect immediately prior to such reduction) with such amount
being paid in a lump sum payment no later than thirty (30) days following the
termination event; and

(II)    two (2) times the Target Incentive Compensation (as defined in
subparagraph (v)(F) of this paragraph (e) immediately below) for the calendar
year in which the Employment Period ends pursuant to Section 6(a), with such
Target Incentive Compensation being paid no later than thirty (30) days
following the termination event.

(III)    Notwithstanding anything herein to the contrary, to the extent that the
thirty (30) period referenced in Sections 6(e)(v)(A)(I) and (II) span two
(2) calendar years, the applicable payment will be paid in all events in the
latter calendar year.

 

8



--------------------------------------------------------------------------------

(B)    “Change of Control” means the occurrence of any of the following events:
(a) any “person” (as such term is used in Section 13(d) of the Exchange Act, but
specifically excluding the Company, any wholly-owned subsidiary of the Company
and/or any employee benefit plan maintained by the Company or any wholly-owned
subsidiary of the Company) becomes the “beneficial owner” (as determined
pursuant to Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding securities; or
(b) individuals who currently serve on the Board, or whose election to the Board
or nomination for election to the Board was approved by a vote of at least
two-thirds (2/3) of the directors who either currently serve on the Board, or
whose election or nomination for election was previously so approved (excluding
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board, including,
without limitation, any settlement thereof), cease for any reason to constitute
a majority of the Board; or (c) the Company or any subsidiary of the Company
shall merge with or consolidate into any other corporation, other than a merger
or consolidation which would result in the holders of the voting securities of
the Company outstanding immediately prior thereto holding immediately thereafter
securities representing more than sixty percent (60%) of the combined voting
power of the voting securities of the Company or such surviving entity (or its
ultimate parent, if applicable) outstanding immediately after such merger or
consolidation; or (d) the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets and such a sale or
disposition is consummated.

(C)    “Date of Termination” means:

(I)    if Executive’s employment is terminated by his death, the date of his
death; and

(II)    if Executive’s employment is terminated for any other reason, the date
specified in a notice of termination delivered to Executive by the Company (or
if no such date is specified, the date such notice is delivered).

(D)    “Earned Compensation” means the sum of:

(I)    any Base Salary earned, but unpaid, for services rendered to the Company
on or prior to the date on which the Employment Period ends pursuant to
Section 6(a) paid in a lump sum no later than fifteen (15) days following the
end of the Employment Period;

(II)    any annual Incentive Compensation payable for services rendered in the
calendar year preceding the calendar year in which the Employment Period ends
that has not been paid on or prior to the date the Employment Period ends (other
than (1) Base Salary and (2) Incentive Compensation deferred pursuant to
Executive’s election) and paid at the time all other executives are paid with
respect to the preceding calendar year in accordance with the underlying
incentive plan terms and conditions;

 

9



--------------------------------------------------------------------------------

(III)    any accrued but unused vacation days paid in accordance with the
underlying program terms and conditions; and

(IV)    any business expenses incurred on or prior to the date of the
Executive’s termination that are eligible for reimbursement in accordance with
the Company’s expense reimbursement policies as then in effect.

(E)     “Special Payment” means an amount equal to three times the sum of
(a) the annual Base Salary payable to Executive immediately prior to the end of
the Employment Period (or in the event a reduction in Base Salary is the basis
for a Termination for Good Reason, then the Base Salary in effect immediately
prior to such reduction) and (b) the Target Incentive Compensation for the
calendar year in which the Employment Period ends pursuant to Section 6(a), with
such amount being paid in a lump sum payment no later than thirty (30) days
following the termination event. Notwithstanding anything herein to the
contrary, to the extent that such thirty (30) day period spans two (2) calendar
years, the applicable payment will be paid in all events in the latter calendar
year.

(F)    “Target Incentive Compensation” means with respect to any calendar year,
the annual Incentive Compensation Executive would have been entitled to receive
under Section 4(b) for such calendar year had he remained employed by the
Company for the entire calendar year and assuming that all targets for such
calendar year had been met.

(G)    “Vested Benefits” means amounts which are vested or which Executive is
otherwise entitled to receive under the terms of or in accordance with any plan,
policy, practice or program of, or any contract or agreement with, the Company
or any of its subsidiaries, at or subsequent to the date of his termination
without regard to the performance by Executive of further services or the
resolution of a contingency and payable in accordance with the terms of the
plan, policy, practice, program, contract or agreement under which such benefits
have accrued.

(f)    Resignation upon Termination. Effective as of any Date of Termination
under this Section 6, Executive shall resign, in writing, from all positions
then held by him with the Company and its affiliates (including, but not limited
to, any positions as a fiduciary of any employee benefit plans of the Company
and its affiliates).

(g)    Parachute Excise Tax—No Gross-Up Payment; Possible Reduction of Payments.

 

10



--------------------------------------------------------------------------------

(i)    If it is determined that any amount or benefit to be paid or payable to
Executive under this Agreement or otherwise in conjunction with Executive’s
employment would give rise to liability of Executive for the excise tax imposed
by Section 4999 of the Code, as amended from time to time, or any successor
provision (the “Excise Tax”), then the amount or benefits payable to Executive
(the total value of such amounts or benefits, the “Payments”) shall be reduced
by the Company to the extent necessary so that no portion of the Payments to
Executive is subject to the Excise Tax; provided, however, such reduction shall
be made only if it results in Executive retaining a greater amount of Payments
on an after-tax basis (taking into account the Excise Tax and applicable
federal, state, and local income and payroll taxes). In the event Payments are
required to be reduced pursuant to this Section 6(g), they shall be reduced in
the following order of priority in a manner consistent with Section 409A of the
Code: (A) first from cash compensation, (B) next from equity compensation, then
(C) pro-rata among all remaining Payments and benefits.

(ii)    The independent public accounting firm serving as the Company’s auditing
firm, or such other accounting firm, law firm or professional consulting
services provider of national reputation and experience reasonably acceptable to
the Company and Executive (the “Accountants”) shall make in writing in good
faith all calculations and determinations under this Section 6(g), including the
assumptions to be used in arriving at any calculations. For purposes of making
the calculations and determinations under this Section 6(g), the Accountants and
each other party may make reasonable assumptions and approximations concerning
the application of Section 280G and Section 4999 of the Code. The Company and
Executive shall furnish to the Accountants and each other such information and
documents as the Accountants and each other may reasonably request to make the
calculations and determinations under this Section 6(g). The Company shall bear
all costs the Accountants incur in connection with any calculations contemplated
hereby.

(h)    Full Discharge of Company Obligations; Release of Claims. The amounts
payable to Executive pursuant to this Section 6 following termination of his
employment (other than the Earned Compensation and the Vested Benefits) shall be
in full and complete satisfaction of Executive’s rights under this Agreement and
any other claims he may have in respect of his employment by the Company or any
of its subsidiaries other than claims for common law torts or under other
contracts between Executive and the Company or its subsidiaries. Such amounts
shall constitute liquidated damages with respect to any and all such rights and
claims and, upon Executive’s receipt of such amounts, the Company shall be
released and discharged from any and all liability to Executive in connection
with this Agreement or otherwise in connection with Executive’s employment with
the Company and its subsidiaries. As a condition to payment of any such amounts
that are in excess of the Earned Compensation and the Vested Benefits, within
thirty (30) days following the Date of Termination, Executive shall execute,
deliver to the Company and not revoke within any applicable revocation period a
waiver and release of claims in favor of the Company in a form approved by the
Company (the “Release of Claims”). If Executive fails to execute the Release of
Claims within such thirty (30) day period, or timely revokes his acceptance of
such Release of Claims following its execution, Executive will not be entitled
to payment of any amounts in excess of the Earned Compensation and the Vested
Benefits.

 

11



--------------------------------------------------------------------------------

(i)    No Mitigation; No Offset. In the event of any termination of employment
under this Section 6, Executive shall be under no obligation to seek other
employment and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that he may obtain except as specifically provided with regard to the
continuation of benefits in Section 6(e)(iv).

7.    Noncompetition and Confidentiality.

(a)    Noncompetition. During the Employment Period and, in the event that
Executive’s employment is terminated for any reason other than death, a
Termination Without Cause or a Termination for Good Reason, for a period of
twelve (12) months following the Date of Termination (the “Post-Termination
Period”), Executive shall not become associated with any entity, whether as a
principal, partner, employee, consultant or shareholder (other than as a holder
of not in excess of one percent (1%) of the outstanding voting shares of any
publicly traded company), that is actively engaged in any geographic area in any
business which is in competition with a business conducted by the Company at the
time of the alleged competition and, in the case of the Post-Termination Period,
at the Date of Termination.

(b)    Confidentiality.

(i)    Without the prior written consent of the Company, except in the course of
carrying out his duties hereunder, or to the extent required by an order of a
court having competent jurisdiction or under subpoena from an appropriate
government agency, Executive shall not disclose any trade secrets, customer
lists, drawings, designs, information regarding product development, marketing
plans, sales plans, manufacturing plans, management organization information
(including data and other information relating to members of the Board and
management), operating policies or manuals, business plans, financial records,
packaging design or other financial, commercial, business or technical
information relating to the Company or any of its subsidiaries or information
designated as confidential or proprietary that the Company or any of its
subsidiaries may receive belonging to suppliers, customers or others who do
business with the Company or any of its subsidiaries (collectively,
“Confidential Information”) to any third person unless such Confidential
Information has been previously disclosed to the public by the Company or has
otherwise become available to the public (other than by reason of Executive’s
breach of this Section 7(b)). The Executive agrees that he shall not modify,
reverse engineer, decompile, create other works from or disassemble any software
programs contained in the Confidential Information of the Company and its
subsidiaries unless permitted in writing thereby.

 

12



--------------------------------------------------------------------------------

(ii)    For the avoidance of doubt, this Section 7(b) does not prohibit or
restrict Executive (or Executive’s attorney) from responding to any inquiry
about this Agreement or its underlying facts and circumstances by the Securities
and Exchange Commission, the Financial Industry Regulatory Authority, any other
self-regulatory organization or governmental entity, or making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. Executive understands and acknowledges that he does not need the
prior authorization of the Company to make any such reports or disclosures and
that he is not required to notify the Company that he has made such reports or
disclosures.

(iii)    Notwithstanding anything in this Section 7(b) or elsewhere in this
Agreement to the contrary, Executive understands that Executive may, pursuant to
the U.S. Defend Trade Secrets Act of 2016 (“DTSA”), without informing the
Company prior to any such disclosure, disclose Confidential Information (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law or (B) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Additionally, without informing the Company prior to any such disclosure,
if Executive files a lawsuit against the Company for retaliation for reporting a
suspected violation of law, Executive may, pursuant to the DTSA, disclose
Confidential Information to his attorney and use the Confidential Information in
the court proceeding or arbitration, provided that Executive files any document
containing the Confidential Information under seal and does not otherwise
disclose the Confidential Information, except pursuant to court order. Without
prior authorization of the Company, however, the Company does not authorize
Executive to disclose to any third party (including any government official or
any attorney Executive may retain) any communications that are covered by the
Company’s attorney-client privilege.

(c)    Company Property. Promptly following termination of Executive’s
employment, Executive shall return to the Company all property of the Company,
and all copies thereof in Executive’s possession or under his/her control,
except that Executive may retain his personal notes, diaries, Rolodexes,
calendars and correspondence.

(d)    Non-Solicitation of Employees. During the Employment Period and during
the one (1) year period following any termination of Executive’s employment for
any reason, Executive shall not, except in the course of carrying out his duties
hereunder, directly or indirectly induce any employee of the Company or any of
its subsidiaries to terminate employment with such entity, and shall not
directly or indirectly, either individually or as owner, agent, employee,
consultant or otherwise, knowingly employ or offer employment to any person who
is or was employed by the Company or a subsidiary thereof unless such person
shall have ceased to be employed by such entity for a period of at least six
(6) months.

(e)    Injunctive Relief with Respect to Covenants. Executive acknowledges and
agrees that the covenants and obligations of Executive with respect to
noncompetition, nonsolicitation, confidentiality and Company property relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants and obligations may cause the Company irreparable injury
for which adequate remedies are not available at law. Therefore, Executive
agrees that the Company shall be entitled to an injunction, restraining order or
such other equitable relief restraining Executive from committing any violation
of the covenants and obligations contained in this Section 7. These injunctive
remedies are cumulative and are in addition to any other rights and remedies the
Company may have at law or in equity.

 

13



--------------------------------------------------------------------------------

8.    Miscellaneous.

(a)    Survival. Sections 5(d) (relating to the Company’s obligation to
indemnify Executive), 6 (relating to early termination), 7 (relating to
noncompetition, nonsolicitation and confidentiality) and 8(o) (relating to
governing law) shall survive the termination hereof, whether such termination
shall be by expiration of the Employment Period or an early termination pursuant
to Section 6 hereof.

(b)    Binding Effect. This Agreement shall be binding on, and shall inure to
the benefit of, the Company and any person or entity that succeeds to the
interest of the Company regardless of whether such succession does or does not
occur by operation of law) by reason of a merger, consolidation or
reorganization involving the Company or a sale of all or substantially all of
the assets of the Company, provided that the assignee or transferee is the
successor to all or substantially all of the assets of the Company and such
assignee or transferee assumes the liabilities, obligations and duties of the
Company, as contained in this Agreement, either contractually or as a matter of
law. The Company further agrees that, in the event of a sale of assets as
described in the preceding sentence, it shall use its reasonable best efforts to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Company hereunder. This Agreement shall also inure
to the benefit of Executive’s heirs, executors, administrators and legal
representatives and beneficiaries as provided in Section 8(d).

(c)    Assignment. Except as provided under Section 8(b), neither this Agreement
nor any of the rights or obligations hereunder shall be assigned or delegated by
any party hereto without the prior written consent of the other party.

(d)    Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law and the terms of any applicable plan, to
select and change a beneficiary or beneficiaries to receive any compensation or
benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

(e)    Resolution of Disputes. Any disputes arising under or in connection with
this Agreement shall, at the election of Executive or the Company, be resolved
by binding arbitration, to be held in Chicago, Illinois in accordance with the
rules and procedures of the American Arbitration Association. Judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. Costs of the arbitration shall be borne by the Company.
Unless the arbitrator determines that Executive did not have a reasonable basis
for asserting his position with respect to the dispute in question, the Company
shall also reimburse Executive for his reasonable attorneys’ fees incurred with
respect to any arbitration. Pending the resolution of any arbitration or court
proceeding, the Company shall continue payment of all amounts due Executive
under this Agreement and all benefits to which Executive is entitled at the time
the dispute arises (other than the amounts which are the subject of such
dispute).

 

14



--------------------------------------------------------------------------------

(f)    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the matters referred to herein and supersedes
all prior understandings of the parties hereto with respect to the subject
matter hereof, including, without limitation, the Prior Agreement. No amendment
to this Agreement shall be binding between the parties unless it is in writing
and signed by the party against whom enforcement is sought. There are no
promises, representations, inducements or statements between the parties other
than those that are expressly contained herein. Executive acknowledges that he
is entering into this Agreement of his own free will and accord, and with no
duress, that he has been represented and fully advised by competent counsel in
entering into this Agreement, that he has read this Agreement and that he
understands it and its legal consequences.

(g)    Representations. Executive represents that his employment hereunder and
compliance by him with the terms and conditions of this Agreement will not
conflict with or result in the breach of any agreement to which he is a party or
by which he may be bound. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Company has the full corporate power and authority to execute and deliver this
Agreement. The Company has taken all action required by law, the Certificate of
Incorporation, its By-Laws or otherwise required to be taken by it to authorize
the execution, delivery and performance by it of this Agreement. This Agreement
is a valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms.

(h)    Severability; Reformation. In the event that one or more of the
provisions of this Agreement shall become invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby. In the event any of
Section 7(a), (b) or (d) is not enforceable in accordance with its terms,
Executive and the Company agree that such Section shall be reformed to make such
Section enforceable in a manner which provides the Company the maximum rights
permitted at law.

(i)    Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.

 

15



--------------------------------------------------------------------------------

(j)    Notices. Any notice required or desired to be delivered under this
Agreement shall be in writing and shall be delivered personally, by courier
service, by registered mail, return receipt requested, or by telecopy and shall
be effective upon actual receipt when delivered or sent by telecopy and upon
mailing when sent by registered mail, and shall be addressed as follows (or to
such other address as the party entitled to notice shall hereafter designate in
accordance with the terms hereof):

 

If to the Company:    2021 Spring Road    Suite 600    Oak Brook, IL 60523   
Attention: General Counsel If to Executive:    To the address on file with the
Company’s HR department

(k)    Amendments. This Agreement may not be altered, modified or amended except
by a written instrument signed by each of the parties hereto.

(l)    Headings. Headings to Sections in this Agreement are for the convenience
of the parties only and are not intended to be part of or to affect the meaning
or interpretation hereof.

(m)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

(n)    Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable federal, state or local income or employment tax laws or similar
statutes or other provisions of law then in effect.

(o)    Governing Law. This Agreement shall be governed by the laws of the State
of Delaware, without reference to principles of conflicts or choice of law under
which the law of any other jurisdiction would apply.

(p)    Code Section 409A Policies and Procedures. This Agreement incorporates
the terms of the TreeHouse Foods, Inc. Code Section 409A Policies and
Procedures, originally effective as of January 1, 2009 and as may be amended
from time to time.

(q)    Compensation Recovery Policy. All incentive compensation payable to
Executive by the Company shall be subject to any compensation recovery policy
adopted by the Company applicable to Executive and similarly situated executives
to comply with applicable law or to comport with good corporate governances
practices as determined by the Board or the Compensation Committee of the Board
in its sole discretion, as such policy may be amended from time to time.

[signature page follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has hereunto set his hand as of the day
and year first above written.

 

TREEHOUSE FOODS, INC. By:  

/s/ Sam K. Reed

Name:   Sam K. Reed Title:   Chairman & Chief Executive Officer EXECUTIVE:

/s/ Matthew Foulston

Matthew Foulston